Citation Nr: 1710476	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for PTSD with depression and assigned an initial 50 percent evaluation from February 27, 2006.  The RO also assigned temporary total rating from February 21, 2007, to April 30, 2007, for a period of hospitalization.  As a total rating was in effect, entitlement to a higher rating during this period is moot.  A 50 percent rating was continued from May 1, 2007.

In June 2009, the Veteran requested a hearing before a decision review officer (DRO) and a Board hearing.  In September 2009, the Veteran was afforded a hearing before a DRO.  A transcript of that proceeding has been associated with the claims file.  Also in September 2009, the Veteran withdrew his request for a Board hearing.  No other hearing request remains pending.  

In October 2013, the Board remanded the appeal for further development which has since been completed.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD with depression has been manifested by occupational and social impairment in the areas of work, judgment, thinking and mood, but has not been productive of total social and occupational impairment.  

2.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD with depression has precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Since the grant of service connection, the criteria for a rating of 70 percent, but no higher, for PTSD with depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met since February 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist a claimant in the development of a claim.  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to assist a claimant has been satisfied.  The Veteran's service records are on file, as are VA treatment records, records from the Social Security Administration (SSA), and VA examination reports.  All necessary development has been accomplished, and the Veteran has not alleged any deficiency in the VA's actions to fulfill the duty to notify or assist.  

The Veteran was also afforded a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO official who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue, and information was solicited regarding the basis for the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2), nor have they identified any prejudice in the conduct of the DRO hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  The DRO solicited information regarding the Veteran's employment history and the effect of his service-connected disability on his ability to obtain and maintain employment.  Moreover, that issue is being granted in full.  No further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.  

II. Initial Rating for PTSD

In February 2008 rating decision, the RO granted service connection for PTSD with depression and assigned an initial 50 percent rating from February 27, 2006.  A temporary total rating was assigned from February 21, 2007, to April 30, 2007 for a period of hospitalization.  The 50 percent rating was continued from May 1, 2007, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran seeks a higher rating.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 9411, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Another factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 70 percent rating for the entire appeal.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for the service-connected adjustment disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

As clearly reflected by the Veteran's report regarding his symptoms and SSA and VA clinical findings, deficiencies in the area of work, family relations, thinking, and mood have been demonstrated throughout the entire appeal.  

Deficiencies in the area of work are shown by the objective clinical evidence.  The Veteran was awarded SSA disability benefits based on a primary diagnosis of peripheral arterial disease and secondary diagnosis of anxiety related disorders.  SSA clinical records reflect that the Veteran's anxiety related disorders were believed to cause moderate restrictions in performing activities of daily living, and maintaining social functioning, concentration, persistence or pace.  Following a mental residual functional capacity assessment in January 2006, an SSA medical consultant determined the Veteran was capable of maintaining a regular work schedule, but that he may miss work time due to PTSD and depression.  At a June 2007 SSA mental status examination, a clinician determined that the Veteran had a poor overall ability to perform work related tasks due in part to his PTSD.  He was specifically noted to have moderate impairment of concentration and attention; and severe limitations in social interactions.  A VA examiner in March 2016 opined that the Veteran would experience difficulty working given his problems with irritability, concentration, and sleep impairment.

Deficiencies in the area of work are also shown by the Veteran's lay statements.  At his September 2009 DRO hearing, the Veteran testified that when he was working, he lost about three weeks of work per year due to his PTSD symptoms.  

Deficiencies in the area of judgment, thinking, and mood have been shown by the evidence as well.  The Veteran has testified to having lapses in judgment.  VA clinical records show the Veteran was hospitalized between February and May 2007, due to severe PTSD symptoms, including hyperarousal, hypervigilance, and avoidant-isolative behaviors.  While the Veteran is already in receipt of a total rating for this period of hospitalization, the Board notes that the discharging physician characterized the Veteran's PTSD as chronic and severe, with persistent symptoms and frequent flare-ups.  His PTSD was said to cause relationship, social environment-related, economic and vocational problems.  SSA records show that following his June 2007 mental status examination, he was found to be moderately impaired in performing activities of daily living and had severe limitations in social interactions.  

A January 2008 VA examination report shows the Veteran had difficulty sleeping and intrusive thoughts.  The examiner's assessment was that the Veteran experiences moderate difficulty in occupational and social functioning.  A GAF score of 50 was provided, which the Board notes indicates serious symptoms or serious impairment in social, occupational, or school functioning.  

The Veteran underwent a VA PTSD examination in February 2009.  The Veteran reported that he was arrested for assault and battery approximately two weeks ago because he shot another person while defending himself.  He also reported that he was emotionally detached and had decreased interest in activities.  The examiner noted that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD.  Upon evaluation, his affect was anxious and constricted.  She assessed his social adaptability, interactions with others, and ability to maintain employment and job duties in a reliable, flexible and efficient manner, as moderately to considerably impaired.  A GAF score of 53 was assigned.  The Board finds that this evidence, to include the self-reported shooting incident in 2009, is reflective of seriously impaired judgment and thinking.

During VA mental health treatment in March 2016, it was noted that the Veteran had severe blunted affect and isolation.  The clinician noted the Veteran's hypervigilance and need to conduct perimeter checks each night.  Finally, at a VA compensation and pension examination that month, he displayed an anxious mood with a congruent affect.  The VA examiner also noted that the Veteran has problems with irritability and concentration.  This is evidence of deficiencies in thinking and mood.

The record does not reflect significant deficiencies with respect to family relations.  Indeed, the Veteran reported having a good relationship with his family during nearly all clinical evaluations.  However, at nearly every VA examination, the Veteran reported that he did not have any friends.  The Veteran also testified that he was not involved in any social activities.  Moreover, at his most recent VA examination in 2016, the examiner specifically noted that he had an inability to establish and maintain effective relationships.  This particular symptom, inability to establish and maintain effective relationships, is one of the examples specifically noted in the criteria for which a 70 percent rating.

Given the evidence as summarized above, the Board finds that the Veteran's PTSD with depression causes serious occupational and social impairment with deficiencies in the areas of work, judgment, thinking, and mood due to symptoms such as impaired concentration, irritability, impaired impulse control, social isolation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since February 27, 2006, the Veteran's PTSD with depression most closely approximates the 70 percent rating.

The evidence of record does not support a rating of 100 percent.  VA examiners and SSA clinicians have not characterized the severity of the Veteran's PTSD symptoms as causing total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has demonstrated symptoms associated with a 100 percent rating, or other similar symptoms of severity, frequency, and duration contemplated by such rating.  Although the Veteran reported experiencing some hallucinations and memory loss, this was in the context of nightmares and flashbacks, as noted by the February 2009 VA examiner; persistent delusions or hallucinations have not been shown.  Serious memory loss such as forgetting names of close relatives or own name has not been reported or shown.  The Veteran has also not reported, nor do the clinical findings reflect, gross impairment in thought processes or communication, an inability to perform the activities of daily living, or other markers of total occupational and social impairment due to PTSD.  

To the extent that it may be argued that the 2009 shooting incident is indicative of grossly inappropriate behavior, the Board notes that the Veteran has consistently asserted that his action was in self-defense.  Moreover, it appears to have been an isolated incident as no other similar incidents are noted to have occurred during the appeal period.  The Veteran has consistently denied homicidal (or suicidal) ideation at VA examinations in January 2008, February 2009 and March 2016.  He has also overwhelmingly reported that he has maintained good relationships with his family during the appeal.  Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms are not shown to have so adversely affected his functioning so as find that he is in danger of hurting himself or others, or that he frequently displays grossly inappropriate behavior as contemplated by the assignment of a total rating.  In short, the cumulative competent evidence, both lay and clinical, is not consistent with the level of severity contemplated by the criteria set forth for a 100 percent schedular rating for any period that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Id.  

Here, the rating criteria for psychiatric disabilities reasonably describe the Veteran's disability level and symptomatology.  The Board has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  The Veteran's psychiatric disorder is productive of serious occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.  These manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

III. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (now rated as 70 percent disabling as a result of this decision); diabetes mellitus, type II (rated as 10 percent disabling); and erectile dysfunction associated with diabetes mellitus (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent.

As previously noted, the Veteran's SSA records reflect that he last worked in 2005 as a laborer for a logging company, and that he possesses an 11th grade education with no special or advanced training.  Prior to his job as a logger, the Veteran worked as a spinner at a nylon factor for nearly 20 years.  The Veteran was approved for SSA disability benefits based on a primary diagnosis of peripheral arterial disease and a secondary diagnosis of anxiety related disorders.  SSA determined that his anxiety related disorders cause moderate restrictions in performing activities of daily living, maintaining social functioning, and maintaining concentration, persistence or pace.  During a January 2006 evaluation conducted in connection with his claim for SSA benefits, a medical consultant noted that the Veteran was capable of maintaining a regular work schedule, but that he may miss work time due to PTSD and depression.  The consultant stated that the Veteran would perform better in a low stress job setting that does not require ongoing interaction with the public.  At June 2007 SSA mental status examination, a clinician determined that the Veteran had severe limitations in social interactions and poor overall ability to perform work related tasks due to his medical conditions and PTSD.  

In April 2007, following discharge from in-patient VA psychiatric treatment, a treating physician determined that the Veteran is not employable due to chronic and severe PTSD, which is permanent with persistent symptoms and frequent flare-ups having an adverse impact on several physical illnesses.  In addition, at the most recent VA examination in 2016, the examiner opined that the Veteran would experience difficulty working given his problems with irritability, concentration, and sleep impairment.

At a September 2009 DRO hearing, the Veteran testified that he was not currently working, but, when he was working, he had lost about three weeks of work per year due to his PTSD symptoms.  

In consideration of the Veteran's education and prior work history, as well as the medical opinions rendered in January 2006, April 2007, June 2007 and March 2016 (which indicate that the Veteran is either able to work only in a very limited setting with little contact with the public and few job demands, or to be outright unemployable due to the effects of his PTSD); the Board resolves all doubt in his favor, and find that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD with depression.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, entitlement to a TDIU is granted, effective the date service connection was granted, which is February 27, 2006.


ORDER

A rating of 70 percent, but no higher, for PTSD with depression is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

TDIU is granted effective February 27, 2006, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


